Case 3:21-cv-00471-TAD-KDM Document 11 Filed 04/13/21 Page 1 of 2 PageID #: 69




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


 TRAVIS L. JONES                                      CIVIL ACTION NO. 3:21-CV-00471
 VERSUS                                               JUDGE TERRY A. DOUGHTY
 SOUTHERN INSURANCE CO. et al                         MAG. JUDGE KAYLA D. MCCLUSKY


                                  MEMORANDUM RULING
        Before the Court is a Motion for Summary Judgment [Doc. No. 8] filed by Defendant

 Southern Insurance Specialist, Inc. (“Southern Insurance”) on March 19, 2021. The motion has

 not been opposed.

        For the reasons set forth herein, Southern Insurance’s Motion for Summary Judgment is

 GRANTED.

        Plaintiff Travis L. Jones (“Jones”) filed suit against Brittany N. Hair (“Hair”), MS Freight

 Company, Inc. (“MS Freight”) and Southern Insurance in the 5th Judicial District Court, Richland

 Parish, Louisiana, on January 5, 2021, for injuries sustained as a result of a January 8, 2020,

 automobile accident. On February 25, 2020, the case was removed to this Court [Doc. No. 1].

        Jones alleged that Southern Insurance provided automobile insurance coverage to the

 Defendants, Hair and MS Freight at the time and date of the accident.

        In its Motion for Summary Judgment, Southern Insurance maintains it is not an insurance

 company, but is an insurance broker. The Unsworn Declaration of Peter F. Keyes [Doc. No. 8,

 Exh. 2], verifies that Southern Insurance is an insurance broker, not an insurance company, and

 that it did not issue a policy of insurance for Hair and MS Freight. Additionally, Keyes attached

 a Common Policy Declaration page which shows that on the date of the accident, MS Freight was

 insured by National Casualty Company under Policy Number LJ00000156.
Case 3:21-cv-00471-TAD-KDM Document 11 Filed 04/13/21 Page 2 of 2 PageID #: 70




         No opposition has been filed by Jones. This Court finds there are no genuine issues as to

 any material fact and that Southern Insurance is entitled to judgment as a matter of law pursuant

 to Fed. R. Civ. P. Article 56.

         For the reasons set forth herein, Southern Insurance’s Motion for Summary Judgment

 [Doc. No. 8] is GRANTED.

         MONROE, LOUISIANA this 13th day of April, 2021.



                                                     ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
